Mr. President, allow me to express to you, on behalf of the delegation of the Revolutionary People's Republic of Guinea, our warm congratulations on your brilliant election to the presidency of the thirty-sixth session of the General Assembly.
86.	We are convinced that, thanks to your great talents as an experienced diplomat and your knowledge of International affairs, the interests of the world community will prevail In the search for just solutions to the problems confronting us. Please be assured of the complete cooperation of the Guinean delegation.
87.	We should like also to express our sincere gratitude to your predecessor, Mr. RUdlger von Wechmar of the Federal Republic of Germany, who, with dedication and competence, so effectively conducted the proceedings of the thirty-fifth session,
88.	We are pleased to welcome Vanuatu and Belize to the United Nations; their admission proves once again the inevitability of the triumph of the ideals of freedom, peace and progress and also universality of the Organization.
89.	Permit me also to express to the Secretary-General the full confidence of the Revolutionary People's Republic of Guinea, and particulary that of President Ahmed Sekou Touré, in the effective efforts he Is constantly pursuing for the realization of the principles and objectives of the Organization.
90.	Today, even more than in the past, the international community is faced with grave crises which remain a source of deep concern. How can peace be safeguarded and strengthened through the just solution of conflicts that risk disturbing the International chessboard? How can we achieve general and complete disarmament and thus avert the danger of possible nuclear confrontation? Lastly, how can the rights of peoples and human rights be preserved In a world where racial discrimination and economic Injustice are still upheld as a system of Stale and government?
91.	These questions are of concern to all our peoples. Their solution clearly requires great sacrifice, but it is a necessary one which must be accepted if mankind is to survive.
92.	A rapid survey of world events demonstrates that there are many threats to international peace and security. In southern Africa, the practitioners of the odious system of apartheid are pursuing and intensifying their policy of racial repression. That inhuman policy obstinately practiced by the Fascist Pretoria regime constitutes both a defiance to Africa and a source of shame for the world community and at the same time, a genuine threat to international. peace and security.
93.	Last May, at Paris, the United Nations discussed that distressing problem. Recognizing that it was time the world community took forceful, urgent measures to eliminate the danger of apartheid, the Guinean delegation approved the PUris Declaration on Sanctions against South Africa. In this connection, we urgently appeal to all States strictly to observe the oil embargo by effectively implementing the economic sanctions invoked against the Fascist Pretoria regime.
94.	Similarly, our delegation calls upon all peace- and justice-loving States to grant effective assistance to the liberation movements: the African National Congress, the Pan Africanist Congress and SWAPO as well as to the front-line States, such as the People's Republic of Angola, which are suffering constant acts of aggression and bloody repression on. the part of the Pretoria regime.
95.	In th face of the Fascist South African regime's repeated acts of aggression against the People's Republic of Angola, our delegation reiterates its unconditional support for and full and active solidarity with the people and Government of Angola. We urgently appeal to the international community to do its utmost to eradicate the unjust war situation created by South Africa against the People's Republic of Angola. There can be no excuse for the violent act of aggression committed by South African Fascist forces against Angola.
96.	It is fitting here to point to the real and constant danger to all mankind and the African continent in particular posed by the possession of the nuclear weapon by the Fascist Government of Pretoria which, in attempting to impose its retrograde ideology and Inhuman policy, is liable to unleash a nuclear war.
97.	The Powers that provide South Africa with their material, technical and technological support so that it can set up such a system of weaponry must shoulder full responsibility for it.

98.	The overall situation in southern Africa is inseparable from the problem of Namibia. Following the failure of the meeting held at Geneva in January 1981 and the systematic refusal of the Western Powers to impose mandatory sanctions against South Africa, the General Assembly at its eighth emergency special session has just demanded the immediate implementation of the United States settlement plan endorsed by the Security Council in its resolution 435 (1978), which consists in the immediate imposition of comprehensive mandatory sanctions against South Africa, under Chapter VII of the Charter, and the severing of all relations with the apartheid regime.
99.	The delegation of the Revolutionary People's Republic of Guinea fully adheres to the spirit and letter of those decisions and denounces the abstention of the five countries of the contact group on this paramount question.
100.	South Africa's occupation of Namibia has no legal justification; therefore, the United Nations, in order to redress the situation, must find a definitive solution to the immediate decolonization of that African Territory by implementing its most recent resolution.
101.	In the face of the defiance of the South African racist regime, which obstinately pursues its policy of occupation and exploitation of Namibia, our delegation urgently appeals to the entire International community to provide even greater material and moral support to SWAPO, which Is and remains the sole representative of the Namibian people.
102.	Hotbeds of tension persist throughout the world. In Africa, the problem of Western Sahara was the subject of a resolution adopted at the eighteenth Assembly of Heads of State and Government of the Organization of African Unity held at Nairobi in June 1981 [AI36I534, annex II, resolution AHG/Res.103 (XVIII)]
103.	That resolution, which advocates a ceasefire and the organization of a referendum hi Western Sahara tinder the auspices of the Organization of African Unity [OU/], with the co-operation of the United Nations, opens the way to a peaceful settlement of this problem, lb that end, the Ad Hoc Implementation Committee on Western Sahara of the OAU established by the Nairobi Assembly, held its first meetings from 24 to 26 August last in the Kenyan capital to consider ways and means of Implementing that resolution. The United Nations ii in duty bound to place its trust in the OAU and help it in the search for a just and honorable peace in Western Sahara.
104.	Similarly, in connection with the situation in Chad, it Is essential, in accordance with the relevant resolutions of the QAU, that neutral African troops be deployed with logistical support of the United Nations, with a view to maintaining peace and stability in that African country which is in such need of it following a long fratricidal war.
105. We believe this to be the proper time and place to stress that the United Nations should respect recommendations adopted by regional or sub-regional organizations In order to find solutions to conflicts prevailing in their regions, taking into account the higher interests of international, peace and security.
1O6. Hence, the partition status of the Comoros must be resolved without further delay by the return of Mayotte to the motherland. Africa wishes to place its trust in a sincere and constructive dialog between the French Government and the Moroni authorities. It is in this spirit that we feel, a successful outcome should-now be sought.
107. The presence and maintenance of foreign military bases on the African continent, especially in the Horn of Africa, in the countries bordering on the Red Sea and the Indian Ocean, is a source of grave concern to us. Therefore, we should like to draw to the attention of the States of the subregion the danger that the establishment of foreign military bases constitutes, not only for the independence and sovereignty of the States on whose territory they are to be found, but for all the neighboring countries. The Revolutionary People's Republic of Guinea appeals to those countries to respect the relevant resolutions of the United Nations, as well as the guiding principles of the non-aligned movement.and the QAU, which condemn the establishment of any military base on foreign territory.
108. Of all the areas that have been the subject of debate and have given rise to the largest number of resolutions, we can state without risk of contradiction that the ; problem of the Middle East is among those with pride of place. Since 1947, the date when the General Assembly adopted a resolution putting an end to the British Mandate and recommending the creation of two States —Arab and Jewish - in Palestine and the internationalization of Jerusalem,, the question of the Middle East has remained at the center of concern of the international community. For 34 years now it has been the key to peace, the detonator of war. It should be remembered that mote than three major conflicts in the region have threatened the stability of the world. We affirm that the question of the Middle East is inseparable from the Palestinian problem, and has been for 34 years. It constitutes a potential source of large-scale conflict, a real threat to international peace and security, because it creates an embryonic war situation and a state of chronic, constant violence.
109. In our view, the question of the Middle East cannot be resolved by the use of arms. The region will remain exposed to the dangers of war as long as hostility, doubts and mistrust exist among the peoples inhabiting it. In the view of the delegation of the Revolutionary People's Republic of Guinea, it is pointless to try to disregard the fact that the PLO has become the sole valid spokesman, without whom no viable solution can be contemplated. We remain deeply convinced that only a realistic approach will end the crisis and bring us to the desired peace. In this connection, the Government of the ; Revolutionary People's Republic of Guinea welcomed most warmly the eight-point proposals for the setUenient of the Middle East question recently formulated by Crown Prince Fabd of the Kingdom of Saudi Arabia.
110.	It is Impossible to speak of the Middle East without thinking of the fate of the Holy City of Jerusalem. That sanctuary of the three monotheistic religions is dear to the hearts of Moslems, Christians and Jews alike. That is why we regard as unjust and unacceptable the annexation of the city by Israel, and as even more intolerable the proclamation of the basic law of the Knesset, declaring Jerusalem to be the indivisible and. eternal capital of Israel.
111.	This is compounded by the actions of the occupation authorities aimed at modifying the legal status of Al-Quds and changing , its cultural and religious character.
112.	The situation in southern Lebanon is also a cause of concern. The constant acts of aggression by Israel against Lebanon, particularly In its southern part, are a violation of the Charter of the. United Nations and of international law,
113.	It Is impossible to close this part of what I have to say without deploring and forcefully condemning the unjustified bombing last June of the Tamuz nuclear plant in Iraq by the Israeli air force. By that action Israel has claimed the right to deny a sovereign country the choice of the means for its development, above all by preventing it from using nuclear energy for peaceful purposes. That is a dangerous act which must be forcefully condemned by the international community. A severe warning should be given to the. State of Israel against the repetition of such a clear act of aggression.
114.	As regards the situation In Cyprus, we sincerely hope for the peaceful reconciliation of the two communities and reaffirm our complete support for the cause of the Cypriot people, for the strict respect of their territorial integrity and national independence, free of any foreign interference.
US. The situation in Asia is also a source of tension, which in the long run may degenerate into violent confrontation. We must bear in mind that the continued division of Korea is a potential source of International conflict of unforeseeable dimensions. We believe that the international community must clearly support, firmly and constantly, the just and legitimate aspirations of the people of Korea for peaceful and independent reunification, by transforming the present armistice into a lasting peace agreement, with the withdrawal of troops stationed in South Korea under the banner of the United Nations.
116. The problem of Afghanistan remains deadlocked. We believe that in that country peace and stability require full respect of the will of the Afghan people to make their own choice freely, without interference in their internal affairs.
117. The situation in Kampuchea remains a cause of friction which is of concern to us. Our delegation is aware that the solution to this problem is to be found not : in recognition or admission to the United Nations of one 'faction' to the detriment of another, but rather in the ending of all Interference in the internal affairs of Kampuchea, with a view to safeguarding its sovereignty and national independence. This can be achieved only by a return to the legitimacy and legality which the regime of Prince Sihanouk has always embodied.
118.	The Iraqi-Iranian conflict also remains unresolved. The many initiatives taken, inter alia those of the Goodwill Committee of the Organization of the Islamic Conference presided over by President Ahmed Sékou Touré of the Revolutionary People's Republic of Guinea and comprising the Heads of State of Pakistan, Bangladesh, Gambia and Senegal, the Prime Ministers of Malaysia and Turkey, the leader of the PLO and the Secretary-General of the Organization of the Islamic Conference, Mr. Habib-Chatti, have up to the present not managed to halt military operations and the fratricidal war is continuing and endangering the lives of the two brother peoples of Iran and Iraq and peace throughout the region,
119.	In spite of these difficulties, the Chairman of the Goodwill Committee, President Ahmed Sékou Térou, has asked that we reaffirm his determination to continue the action undertaken until peace is established between the two Moslem brother countries.
120.	Concerning the struggle for self-determination being waged by the people of East Timor under the leadership of FRETILIN,' we reaffirm our full support for that people in its struggle to. recover its independence and dignity.
121.	Latin America and the Caribbean have not escaped the many provocations and attempts at destabilization that foreign forces have been engaged in with regard to certain States in that region.
122.	The Guinean delegation, aware of the fact that any foreign maneuver or intervention can always endanger the independence and sovereignty of States, is firmly against any interference in the internal affairs of another . State and against the use of force international relations.
123.	A solution to the disarmament problem must be found not only because of the astronomical sums allocated by the major Powers to the unbridled arms race, but also, and above all, because of the clear threat that It constitutes to the destiny of mankind at large.
124.	In a world where the primary concern of peoples remains the preservation of peace, the manufacture and stockpiling of nuclear weapons is unjustifiable.
125.	The development of new weapons of mass destruction will give new momentum to the already spiraling arms race.
126.	In a spirit of true reconciliation within the great family of nations, our delegation supports the measures
adopted by the General Assembly at its tenth special session, devoted to disarmament, just as it supports the convening of a world conference on disarmament.
127.	Like the many hotbeds of tension, the economic insecurity of developing countries is a real threat to world stability.
128.	Need we stress that the quest for peace and economic security for all remains our main concern and is undoubtedly the prerequisite for a more just world?
129.	In this respect, it should be recalled that while the right to development is a fundamental right, making it possible for the human personality to develop, it remains a dead letter today for three quarters of the inhabitants of our world.
130.	We are convinced that the international community is not unaware that the present international economic system is incompatible with the need of the developing countries to be guaranteed remunerative profits, free access to world markets and greater participation in the management of the world economy. The international economic order that exists today is unjust. The structures established during the colonial era are invariably maintained for the sole benefit of the industrialized  countries.
131. Only a more just new international economic order would make it possible for our peoples to be offered the opportunities for full development, lb that cod, President Ahmed Sékou Touré recently stated:
"The present economic system is iniquitous; it must be replaced. And it is a fact that the Powers that benefit from it will never be able or want to do that. They must be assisted by the developing countries which possess raw materials."
132.	In the face of the lack of political will of the industrialized countries to promote the establishment of a just order, the developing countries have begun a peaceful struggle aimed, on the one hand, at establishing new structures for a more just North-South co-operation and, on the other; at promoting co-operation .among themselves that is, South-South cooperation.
133.	It is in this framework that we place the Lagos Plan of Action' which, because it better reflects the aspirations and objectives of our peoples, must be the reference point for the United Nations in implementing the new International Development Strategy, as far as Africa is concerned.
134.	Along the same lines, the international community must give sustained support to the efforts already being made to resolve the specific problems of the least-developed countries, of which more than two thirds are in the African continent.
135.	Dare we hope that the recent Paris Conference on the Least Developed Countries constitutes a better approach to the problem?
136.	We hope that instead of endorsing an inoperative delocalization of the process of production at the international level, which would be a mere redeployment, a surreptitious re-establishment of the old economic order, the international community will decide to revive during this session the global negotiations, which are at an impasse because of the reluctant attitude of certain Member States, especially, the industrialized countries. We are of the opinion that the United Nations remains the appropriate framework for those negotiations, which, following the logic of the North-South dialog, may be endangered in the long run If they are to be fragmented and conducted within certain closed clubs where the developing countries cannot participate effectively on. an equal footing with the developed countries.
137.	The developing countries, in addition to the situation that we have just mentioned, are for the most part confronted with natural disasters, such as drought, floods .and many other catastrophes which heighten their chronic food deficit.
138.	The international community, aware of those misfortunes, which seriously affect the fate of a large part of mankind, has so far applied only palliatives by sending food aid to the victim peoples, which become permanent beggars to which the rich give hand-outs.
139.	On the basis of these considerations, the delegation of the Revolutionary People's Republic of Guinea appeals urgently to the entire international community to undertake substantive action involving massive assistance within the framework of the implementation of pilot projects which UNEP has decided to carry out.
140.	A victim of drought, our country attaches great importance to the project for the rehabilitation of the Fouta-Djallon massif planned by UNEP as part of its campaign against desertification under General Assembly resolution 34/185.
141.	The present system of international relations is characterized by a climate of distrust that can threaten the neighbourly relations that should harmoniously govern inter-State relations.
142.	In the face of the profound changes in international relations and the expressed determination of the great majority of Member States to participate responsibly in the solution of the major problems of our world, it Is essential that the United Nations system be made more dynamic and effective.
143.	In this context it is today essential to adapt its structures and its method of operation, which at present do not respond to the demands of history in other words, to the dynamics of the general progress of the United Nations.
144.	Hence the revision of the Charter to guarantee the equitable representation of all the regions of our world in the planning and decision-making bodies is a priority objective.
145. I, confer upon the United Nations system all the powers it needs, to enable it to Intervene efficiently to settle conflicts by peaceful means, while favoring a balanced and egalitarian policy of co-operation among nations, Is to guarantee international peace and security and to preserve, mankind from a possible nuclear holocaust.
146.	Aware of the United Nations mandate to safeguard and strengthen international peace and security, the delegation of the Revolutionary People's Republic of Guinea reaffirms its readiness to work effectively, in harmony with all States, to improve the climate of crisis and. tension that now prevails in international relations and to promote the building of a world of peace, justice  and progress.
147.	Mrs. de AMORIM (Sao Tome and Principe) (interpretation from French): Once a year the great family of Members of the United Nations meets in these august precincts, out of respect for a rule, to honour a tradition, for some perhaps a ritual. But what they are essentially concerned with is the future of our planet and the progress of mankind. Every year we come here to pay obeisance to the principles, rules and conventions governing international relations. Every year each of us in this very place reaffirms this attachment to the principles of liberty, peace, justice, solidarity and autonomous development in co-operation. Through reflection and exhaustive analysis together we seek solutions for the. problems in which the world today has become mired.
148.	Nevertheless, in Africa, the People's Republic of Angola, a State of law, of freedom, sovereignty and independence, has. been invaded, attacked and occupied by
/. South Africa.
149.	Namibia continues its march of liberation on a path strewn with obstacles, arbitrary actions and the denial of the right to true independence. Apartheid, the disgrace of our century, enjoys privileges, and immunities.
150.	Western Sahara is counting its dead and staunching its wounds, awaiting the referendum on self-determination. - •	' :
151.	Some sovereign countries feel threatened. External interference in their internal affairs is unacceptable.
152.	In Latin America, the thousands of dead in El Salvador cry out for justice and will ensure victory against oppression and exploitation. Puerto Rico is fighting for recognition of its right to self-determination and independence. Elsewhere, the list of missing persons, of headless and tortured corpses is ever lengthening in the name of hope.
153.	In the Middle East, Lebanon is battered and rent asunder, Palestine is being sacrificed, Iraq violated, the Tamuz installations bombed and Syria threatened. Zionist Israel enjoys privileges.
154.	In the Mediterranean, the Republic of Cyprus, occupied and divided, is fighting for the preservation of its territorial integrity.
24th muting—2 October 1M1
155.	In Asia, the People's Democratic Republic of Korea is patiently weaving the thread of its peaceful reunification, so long awaited but constantly thwarted and hindered.
156.	Bast Timor, annexed by Indonesia, Is the victim of a conspiracy of silence.
157.	. The new international economic order is not yet at hand. The affluent countries are exporting their own crises and spreading poverty. Disarmament can wait, particularly since the unbridled over-armament race is gathering momentum. The neutron weapon bespeaks longevity for real,.estate but merely the lifespan of a sigh for the living.
158.	What credence, can we give to words when facts, in their unendurable cruelty and provocation, mark the frontiers between oppression and freedom, between exploitation and social justice, between compromise and principles and, ultimately, between war and peace?
159.	For the delegation of the Democratic Republic of Sao Tbme and Principe the incompatibility to which we have just referred stems from a conflict of interests between the aspirations and legitimate rights of peoples, on the. one hand, and the grip of domination and exploitation on the part of reactionary and imperialist forces, on the other, ■■..-.,	••
160.	The United Nations finds its expression in the fundamental principles upon which it was founded and to which all Member States have voluntarily and deliberately committed themselves, recognizing as highly positive the intrinsic value of those very principles for the preservation of peace and harmony among peoples.
161.	The building of peace must be the most vital task of our peoples, governments and institutions. Any complicity, however infinitesimal, with imperialists and reactionary forces in their terrorist, barbarous and criminal activities constitutes a serious threat to the fragile edifice of international peace and security.
162.	The United Nations remains, in spite of everything, the hope of oppressed and exploited peoples victims of aggression, whose rights are being violated; they recognize in the Organization a force at the service of peace, justice end progress. '	'
163.	We take this opportunity to congratulate the Republic of Vanuatu and Belize on their admission to our midst.
164.	Since 12 July 1975, the date of its accession to independence, the Democratic Republic of Sao Tome and Principe, faithful to the principles of non-alignment and to its commitments, has been working consistently and loyally towards the implementation of United Nations decisions whose objectives are to-guarantee freedom, peace, progress and social justice.
165.	History is recording our individual and collective actions. Are we ready to call a halt to the destructive
4*1
madness which has taken , possession ofthe .minds, of some? . " \ ■ : ,•„•: r ,; ..v.;.„.i
166.	Arc we ready as well to act together to bring about an era for mankind where there will be no shame for the past, no repugnance or bitterness for the present, and where, men and women, we shall be ptoud of our humanity aiid shall live in respect and harmony with our principles? The eyes of history are upon us. Let us take up, the challenge.:	* . • '
